              Case:20-01947-jwb         Doc #:472 Filed: 04/30/2021      Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                             Chapter 11
                                    1
BARFLY VENTURES, LLC, et al,                                 Case No. 20-01947-jwb
                                                             Hon. James W. Boyd
                  Debtors.                                   Jointly Administered
______________________________________/

  ORDER APPROVING FINAL APPLICATION OF JAFFE RAITT HEUER & WEISS,
      P.C. FOR COMPENSATION & REIMBURSEMENT OF EXPENSES AS
    COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         This matter having come before the Court on the Final Application of Jaffe Raitt Heuer

& Weiss, P.C. for Compensation & Reimbursement of Expenses as Counsel to the Official
                                                                   2
Committee of Unsecured Creditors (the “Final Fee Application”) filed by Jaffe Raitt Heuer &

Weiss, P.C. (“Jaffe”); notice of the Final Fee Application being sufficient and consistent with the

Compensation Order; and no objections to the Final Fee Application having been filed:

         IT IS HEREBY ORDERED:

         1.     The Final Fee Application is granted.

         2.     The fees and expenses allowed and paid pursuant to the Interim Fee Order are

allowed and approved on a final basis.


1 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis,
LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC
(d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC
(2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC
(8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).

2 Capitalized terms not otherwise defined herein shall have the meaning given to them in the Fee
Application.



5210777.v2
               Case:20-01947-jwb       Doc #:472 Filed: 04/30/2021        Page 2 of 2




          3.      Jaffe is granted an allowed administrative expense under section 503(b)(2) for

 professional fees and expenses incurred during the Application Period in the amount of

 $32,873.70.

          4.      The fees and expenses set forth on the Supplemental Fee Statement filed by Jaffe,

 totaling $5,791.50, are allowed and approved on a final basis.

          5.      The Debtors are authorized and directed to promptly pay to Jaffe the outstanding

 balance of the fees and expenses allowed under this Order, totaling $32,690.41.

          6.      This Court retains exclusive jurisdiction to resolve any dispute arising from or

 related to this Order.

                                         END OF ORDER


 Order prepared and submitted by:

 JAFFE RAITT HEUER & WEISS, P.C.
 Paul R. Hage (P70460)
 27777 Franklin, Suite 2500
 Southfield, Michigan 48034
 Phone: (248) 351-3000
 phage@jaffelaw.com

 Counsel for the Official Committee of Unsecured
 Creditors of Barfly Ventures, LLC et. al.




IT IS SO ORDERED.

Dated April 30, 2021

                                                  2
 5210777.v2
